DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the instant application.  Applicant’s amendment filed January 12, 2022, has been entered in full.  Claims 1, 4, 8, 10, 13, 15 and 18 have been amended.  Claims 5, 14, and 19 have been cancelled.  New claims 21-23 have been added.  Accordingly, claims 1-4, 6-13, 15-18, and 20-23 are now pending in the instant application.

Terminal Disclaimer
Examiner notes the terminal disclaimer filed and approved January 12, 2022, which references U.S. Patent Application No. 16/536,513.

Response to Arguments
Applicant’s summary of the interview (Remarks filed January 12, 2022, hereinafter Remarks: Page 10) is noted.

Applicant argues that the previous double patenting rejections have been overcome by the filing of a terminal disclaimer (Remarks: Page 10).  Examiner agrees.  The terminal disclaimer filed January 12, 2022, references U.S. Patent Application No. 

Applicant argues that amendments to claim 1 overcome the previous rejections under 35 U.S.C. 102 and 103 (Remarks: Pages 10-11).  
Examiner agrees that the amendments add features that are not disclosed by Itoh.  However, in response to Applicant’s amendment, new references teaching the added features have been cited in combination with Itoh.  See the rejections under 35 U.S.C. 103 below.

Applicant argues that claims 10 and 15 are also allowable under “a similar rationale as that set forth with regard to amended claim 1” (Remarks: Page 11).  Examiner respectfully disagrees.  Claims 10 and 15 have not been amended in the same manner as claim 1.  For example, neither requires a normalization factor of C/18.  The previous grounds of rejection are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 13 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a rectangular convolution kernel (600, 610)” in line 2.  Claim 1 also recites “a rectangular convolution kernel (600, 610)” in line 9.  It is unclear whether these statements are referring to the same rectangular convolution kernel, or different rectangular convolution kernels.  On the one hand, the terms are identical, which suggests that they are referring to the same rectangular convolutional kernel.  On the other hand, the word “a” suggests that a new, distinct element is being introduced in claim 2.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claim 3 also recites “a rectangular convolution kernel (600, 610)” in line 2, and is also indefinite for substantially the same reasons as claim 2.

Claim 13 recites the limitation "the rectangular convolution kernel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes that the antecedent basis for this term was deleted in Applicant’s most-recent amendment.
Claim 18 is also indefinite for substantially the same reason.

Claim 13 recites a convolution kernel that includes a variable C, but that variable is undefined (the definition of C was deleted in Applicant’s most-recent amendment).  Without a definition, the meaning of C is unclear, which renders the claim indefinite.
Claim 18 is also indefinite for substantially the same reason

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Itoh’ (US 2010/0278423 A1).

Regarding claim 10, Itoh discloses an imaging system (100) (Figure 1; Also see Figure 16), comprising:
at least one camera (110) (Figure 1, CCD/CMOS module);
a display (130) ([0027], Figure 1, video BE produces output to display device);
a controller (150) (Figure 1), wherein the controller (150) comprises at least one processor (152) (e.g. Figure 1, image signal processor 116) and a memory (154) (Figure 1, external memory), wherein the controller (150) carries out operations (e.g. [0028]-[0029], the controller of Figure 1 carries out various operations, including the methods for contrast enhancement taught by Itoh; [0033], Figure 2 further details the operations), wherein the operations comprise:
receiving (502) at least one image (116) from the at least one camera (110) ([0028], Figure 1, ISP 116 receives raw image/video data from CMOS or CCD; Also see Figure 2, RGB values at top-left);
adjusting (504) the at least one image (116) to provide at least one adjusted image (118) (Figure 2 includes various adjustment blocks that operate to provide an adjusted image to flash or a display), wherein adjusting the at least one image (116) comprises applying (506): 
a local adaptive histogram equalization filter (160) ([0046], contrast enhancement may be performed between CFA color interpolation and compression in Figure 2; [0048] et seq. teach an adaptive histogram equalization based on local significance metrics that may be used to provide contrast enhancement; [0049] describes it as an adaptive histogram equalization filter that is performed in a local window); 
a global gamma correction filter (162) ([0039], Figure 2, gamma correction); and 
a local contrast filter (164) (Figure 2, edge detection, [0041], edge magnitude is determined for each pixel, scaled and added to original luminance to reduce blurring after CFA interpolation, thereby improving the contrast); and 
outputting (528) the at least one adjusted image (118) to the display (130) ([0027], [0029], Figure 1, video backend outputs images adjusted by video frontend to a display).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Itoh’ (US 2010/0278423 A1) in view of ‘Gonzalez’ (Digital Image Processing, 3rd Ed., 2007, pp 152-165).
Regarding claim 1, Itoh teaches a method (500) for processing images (e.g. Figure 2) comprising:
receiving (502), at a controller (150), at least one image (116) ([0028], Figure 1, ISP 116 receives raw image/video data from CMOS or CCD; Also see Figure 2, RGB values at top-left); 
and adjusting (504) the at least one image (116), by the controller (150), to provide at least one adjusted image (118) (Figure 2 includes various adjustment blocks that operate to provide an adjusted image to flash or a display), wherein adjusting the at least one image (116) comprises applying (506): 
a local adaptive histogram equalization filter (160) ([0046], contrast enhancement may be performed between CFA color interpolation and compression in Figure 2; [0048] et seq. teach an adaptive histogram equalization based on local significance metrics that may be used to provide contrast enhancement; [0049] describes it as an adaptive histogram equalization filter that is performed in a local window)
a global gamma correction filter (162) ([0039], Figure 2, gamma correction); and 
a local contrast filter (164) ([0041], sharpness – i.e. local contrast – is enhanced in order to counteract edge smoothing introduced by CFA interpolation; see Note Regarding Local Contrast Filter below),
wherein applying the local contrast filter (164) comprises:
multiplying (516) a rectangular convolution kernel (600, 610) by a normalization factor, wherein the normalization factor is C/18, and wherein C is a number between 1 to 2 (see Note Regarding Local Contrast Filter below), and
applying the rectangular convolution kernel (600, 610) to the at least one image (116) (see Note Regarding Local Contrast Filter below).

Note Regarding Local Contrast Filter.  Itoh notes a problem that images are blurred after CFA interpolation is performed ([0041], low-pass filter – which causes blurring) and applies sharpening to the image to solve this problem ([0041]; Note that sharpening improves local contrast within an image, especially in edge regions).  Itoh teaches a general outline of a sharpening procedure that includes adding scaled edge information to the original image ([0041]).
Itoh does not teach details of a sharpening procedure.  In particular, Itoh does not explicitly teach that applying its local contrast filter comprises: multiplying (516) a rectangular convolution kernel (600, 610) by a normalization factor, wherein the 
However, Gonzalez does teach techniques for sharpening an image (Section 3.6.2, unsharp masking/highboost filtering) that comprise: multiplying (516) a rectangular convolution kernel (600, 610) by a normalization factor, wherein the normalization factor is C/18, and wherein C is a number between 1 to 2 (Page 162, Section 3.6.3, step 1, blur the original image; Pages 152-153, blurring can be performed using one of the rectangular filter convolution kernels shown in Figure 3.32; One is multiplied by normalization factor 1/9 – i.e. C/18, where C=2; The other is normalized by 1/16 – i.e. C/18, where C=1.125; Both of these kernels read on the claim; Note that these filters fall within the scope of a “local contrast filter” at least because they are filters that are applied as part of the unsharp masking process used to enhance local contrast by sharpening the image), and applying the rectangular convolution kernel (600, 610) to the at least one image (116) (Blurring is performed by applying one of the rectangular convolution kernels to the image – see sections cited above).
The blurred image produced by the convolution noted above is then subtracted from the original image, which yields a high-frequency version of the image (Pages 162-163, step 2, Equation 3.6-8) that contains edge information (e.g. Page 165, Figure 3.40, part c; e.g. Page 165, Figure 3.39 and text below, unsharp mask includes high frequency edge information, similar to what would be obtained using second-order derivative).  The edge information is then scaled and added back to the original image in order to sharpen it (Pages 162-164, step 3, Equation 3.6-9).
(Page 162, Section 3.6.3, first sentence) and can provide significant improvements to an image (Page 165, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Itoh with the sharpening of Gonzalez in order to improve the method with the reasonable expectation that this would result in a method that could successfully perform sharpening in a manner that provided significant improvements to an image.  This technique for improving method of Itoh was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gonzalez.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh and Gonzalez in order to obtain the invention as specified in claim 1.	


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Gonzalez as applied above, and further in view of ‘Smith’ (The Scientist and Engineer’s Guide to Digital Signal Processing, 2nd Ed., 1999).


Regarding claim 3, Gonzalez in view of Itoh teaches the method of claim 1.
Itoh has been modified to apply the rectangular convolution kernel of Gonzalez (see rejection of claim 1).
Gonzalez teaches applying a rectangular convolution kernel (Page 153, either convolution kernel of Figure 3.32; see full explanation in rejection of claim 1).  Gonzalez does not explicitly teach that this includes initially applying (510) a rectangular convolution kernel (600) along a first axis of the at least one image (116) and subsequently applying (512) the rectangular convolution kernel (610) along a second axis of the at least one image (116), wherein the first axis and the second axis are perpendicular.
However, Smith does teach a separable convolution technique (Pages 404-407) where a first rectangular convolution kernel is applied to an image by determining a rectangular projection convolution kernel (Pages 404-405, rectangular convolution kernel is broken down into projections; Figure 24-5 gives an example of a 13x13 box filter [which is analogous to the smoothing box filter taught by Gonzalez] being broken down into identical rectangular projections applied to horizontal and vertical directions), applying the rectangular projection convolution kernel along a first axis of the image (Page 406, second paragraph, convolution along rows), and subsequently applying the rectangular projection convolution kernel along a second axis of the at least one image (Page 406, second paragraph, convolution along columns), wherein the first axis and the second axis are perpendicular (Rows and columns of image are perpendicular).
(e.g. Page 406, last two paragraphs).
Examiner notes that both of the convolution kernels taught by Gonzalez are separable.  In particular, the averaging/box filter of Gonzalez (Figure 3.32, left) is analogous to the box filter that Smith demonstrates is separable (Figure 24-5; also see Page 404, Convolution by Separability, first paragraph) and the weighted average filter of Gonzalez (Figure 3.32, right) is separable into horizontal and vertical projections equal to                         
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                2
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Itoh in view of Gonzalez as applied above with the separable convolution of Smith in order to improve the method with the reasonable expectation that this would result in a method that could advantageously perform its filter convolutions more quickly.  This technique for improving the method of Itoh in view of Gonzalez was within the ordinary ability of one of ordinary skill in the art based on the teachings of Smith.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh, Gonzalez and Smith to obtain the invention as specified in claim 3.	


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Gonzalez as applied above, and further in view of ‘Zuiderveld’ (“Contrast Limited Adaptive Histogram Equalization,” 1994; Cited in IDS filed August 12, 2019).
Regarding claim 6, Itoh in view of Gonzalez teaches the method of claim 1.
Itoh teaches performing adaptive histogram equalization (AHE) with added weighting factors ([0048] et seq., especially [0049]-[0050]).  Itoh focuses its discussion on the different weighting factors ([0051] et seq.), rather than the details of the histogram equalization itself.  Accordingly, while Itoh does teach partitioning the at least one image into a plurality of image tiles ([0050], M sub-regions), Itoh does not further teach performing (520) a contrast-limited histogram equalization on each image tile; performing (522) a bilinear interpolation for nearest neighbor tiles’ contrast-limited histogram equalizations for each image pixel location; and remapping (524) an intensity value of each pixel based on the bilinearly interpolated contrast-limited histogram equalization at each pixel location.
Gonzalez also does not explicitly teach this feature.
However, Zuiderveld does teach techniques for contrast-limited adaptive histogram equalization (CLAHE) (Note that CLAHE is AHE with added slope limits; Accordingly, some of the mapping below is directed to the description of AHE, since CLAHE and AHE share many of the same steps) that includes:
partitioning (518) the at least one image (116) into a plurality of image tiles (Page 475, first paragraph, 8x8 contextual regions); 
performing (520) a contrast-limited histogram equalization on each image tile (Pages 476-477, CLAHE, histogram equalization is performed in each local region – i.e. tile); 
performing (522) a bilinear interpolation for nearest neighbor tiles’ contrast-limited histogram equalizations for each image pixel location (Page 475, third paragraph; Page 476, Figure 2, bilinear interpolation of histogram equalizations from neighboring tiles is performed); and 
remapping (524) an intensity value of each pixel based on the bilinearly interpolated contrast-limited histogram equalization at each pixel location (Figure 2 caption, remapped intensity value                                 
                                    S
                                    '
                                
                             is calculated based on the bilinear interpolation).

Zuiderveld teaches that AHE suffers from enhanced noise, which is a major drawback (Page 475, last paragraph).  Zuiderveld further teaches that its noise problem can be reduced by applying contrast limits, which is the technique known as CLAHE (Page 476, first paragraph).  Zuiderveld further teaches that CLAHE produces excellent results on most images (Page 477, third paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Itoh in view of Gonzalez as applied above with the CLAHE of Zuiderveld in order to improve the method with the reasonable expectation that this would result in a method that provided advantageous noise reduction relative to AHE.  This technique for improving the method of Itoh in view of Gonzalez was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zuiderveld.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh, Gonzalez and Zuiderveld to obtain the invention as specified in claim 6.	

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Gonzalez as applied above, and further in view of ‘Phelippeau’ (“Shot Noise Adaptive Bilateral Filter,” 2008).
Regarding claim 7, Itoh in view of Gonzalez teaches the method of claim 1.
Itoh performs some sharpening as part of an edge enhancement that has been mapped to the local contrast filter of claim 1 – see above.  Itoh does not teach further applying a sharpening filter.  Itoh also does not teach applying a shot noise filter.
Gonzalez teaches techniques that sharpen an image, but these have been mapped to the local contrast filter of claim 1 – see above.  Gonzalez does not teach applying a shot noise filter.
However, Phelippeau does teach adjusting an image by applying at least one of: a shot noise filter (e.g. Section 4.4; Figure 7); or a sharpening filter.
Phelippeau teaches that shot noise is the most significant source of noise in CCD and CMOS image sensors (Section 3.1).  Itoh uses a CCD or CMOS image sensor ([0028], Figure 1).  Phelippeau teaches that its shot noise filter exhibits best-of-class performance (Section 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Itoh in view of Gonzalez as applied above with the shot noise filter of Phelippeau in order to improve the method with the reasonable expectation that this would result in a method that advantageously reduced a significant source of noise in its images.  This technique for improving the method of Itoh in view of Gonzalez was within the ordinary ability of one of ordinary skill in the art based on the teachings of Phelippeau.
.


Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Gonzalez as applied above, and further in view of ‘Tabora’ (“Understanding Frame Rate In Video,” 2019).
Regarding claim 8, Itoh in view of Gonzalez teaches the method of claim 1.
Itoh further teaches outputting the at least one adjusted image among a series of image frames ([0027]-[0029], Figure 1, video backend outputs images adjusted by video frontend to a display). 
Itoh teaches that its processor “supports video frame rates” ([0028) and that the adjusted image frames are output to a display ([0029]).  Nevertheless, Itoh does not explicitly identify any particular frame rate at which its series of image frames are output.  In particular, Itoh does not explicitly teach that its series of image frames are output at a frame rate of at least 59.94 frames per second.
Gonzalez also does not explicitly teach this feature.
However, Tabora does teach that a typical frame rate for outputting a series of image frames (i.e. a video) is 59.94 frames per second (Pages 3-4, 60 fps).  
Tabora teaches that higher frame rates such as 59.94 fps have several advantages, such as providing smoother video playback (Page 7, item 2).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh, Gonzalez, and Tabora to obtain the invention as specified in claim 8.	

Regarding claim 21, Itoh in view of Gonzalez teaches the method of claim 1.
Itoh further teaches outputting the at least one adjusted image among a series of image frames ([0027]-[0029], Figure 1, video backend outputs images adjusted by video frontend to a display). 
Itoh teaches that its processor “supports video frame rates” ([0028) and that the adjusted image frames are output to a display ([0029]).  Nevertheless, Itoh does not explicitly identify any particular frame rate at which its series of image frames are output.  In particular, Itoh does not explicitly teach that its series of image frames are output at a frame rate associated with high-definition video.
Gonzalez also does not explicitly teach this feature.
However, Tabora does teach that a typical frame rate for outputting a series of image frames (i.e. a video) is 59.94 frames per second (Pages 3-4, 60 fps), and that (Page 3, 60 fps, “This is for high definition or HD video”).  
Tabora teaches that higher frame rates such as 59.94 fps have several advantages, such as providing smoother video playback (Page 7, item 2).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Itoh in view of Gonzalez with the 59.94 frames per second output of Tabora (which is associated with high-definition video) in order to improve the method with the reasonable expectation that this would result in a method that provided video with smoother playback than lower frame rates.  This technique for improving the method of Itoh in view of Gonzalez was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tabora.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh, Gonzalez, and Tabora to obtain the invention as specified in claim 21.	


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Gonzalez as applied above, and further in view of ‘Chang’ (US 2010/0066811 A1).
Regarding claim 9, Itoh in view of Gonzalez teaches the method of claim 1.
Itoh does not teach that the at least one image (116) comprises an image pair, wherein the image pair comprises:
a first image captured by a first camera (112); and
a second image captured by a second camera (114), wherein the first camera (112) and the second camera (114) are configured to provide stereoscopic imagery.
Gonzalez also does not teach these features.
However, Chang does teach applying histogram equalization for a stereo image pair (e.g. [0033]-[0035]), wherein the image pair comprises:
a first image captured by a first camera (112) ([0031]-[0032], Figure 3, left image captured by left camera 100); and
a second image captured by a second camera (114) ([0031]-[0032], Figure 3, right image captured by right camera 110), wherein the first camera (112) and the second camera (114) are configured to provide stereoscopic imagery (e.g. [0031], [0037], Figure 3).

Itoh teaches an image processing pipeline that improves the appearance of an image or video frame captured by a camera (Figure 2).  Itoh teaches several specialized techniques for histogram equalization ([0048] et seq.), which offer better performance than plain histogram equalization ([0056] and Table 1), and which are integrated into its image processing pipeline ([0046]-[0047]). 
Chang teaches that the use of stereo vision cameras “is a growing trend” applied in many different fields ([0003]).  Chang teaches that stereo vison cameras suffer from a problem where differing brightness levels between frames captured by the different right and left cameras cause difficulties in calculating depth information ([0008]-[0009]).  ([0033]) can overcome this problem ([0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Itoh in view of Gonzalez as applied above to apply its image processing pipeline to the stereo imagery of Chang in order to improve the method with the reasonable expectation that this would result in a method that provided improvements in stereo image processing, thereby advantageously using the techniques of Itoh to provide improvement in a widely-used type of imaging.  This technique for improving the method of Itoh in view of Itoh was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh, Gonzalez and Chang to obtain the invention as specified in claim 9.	


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh as applied above, and further in view of ‘Maini’ (“Study and Comparison of Various Image Edge Detection Techniques,” 2009).
Regarding claim 12, Itoh teaches the system of claim 10.
Itoh teaches a local contrast filter that determines an edge magnitude at each pixel of an image ([0041]).  Itoh does not explicitly teach how this edge magnitude is determined.  In particular, Itoh does not explicitly teach that it comprises initially 
However, Maini does teach techniques (Several different techniques using horizontal and vertical rectangular kernels are taught in Section 3, including Sobel at 3.1, Robert’s Cross at 3.2, Prewitt’s at 3.3, and Laplacian of Gaussian at 3.4; All read on the claim, but the mapping below is restricted to the Sobel operator for clarity) for determining an edge magnitude at each pixel of an image (Section 3.1 edge magnitude                         
                            
                                
                                    G
                                
                            
                        
                     is determined for each pixel of an image by applying Gx and Gy convolutions) by initially applying (510) a rectangular convolution kernel (600) along a first axis of the at least one image (116) (Section 3.1 and Figure 1, rectangular convolution kernel Gx is applied horizontally along x axis of image) and subsequently applying (512) the rectangular convolution kernel (610) along a second axis of the at least one image (116) (Section 3.1 and Figure 1, Gx is rotated 90 degrees to form Gy, which is then applied along the y axis of the image), wherein the first axis and the second axis are perpendicular (Section 1 and Figure 1, the two axes are 90 degrees apart, which makes them perpendicular).
Maini teaches that the Sobel operator can be used to find edge magnitude at each pixel in an image (Section 3.1), which is required by Itoh as noted above.  Maini further teaches that the Sobel operator, like other classical edge detection operators, is advantageously simple (Page 10, Table 1).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh and Maini to obtain the invention as specified in claim 12.	


Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of ‘Thal’ (US 2004/0234151 A1).
Regarding claim 15, Examiner notes that the claim recites an aerial refueling aircraft comprising elements that are substantially the same as elements included in the system of claim 10.
Itoh’s teachings are directed to a system implementing an image processing pipeline (e.g. Figure 2) that provides improved contrast enhancement in digital images (e.g. [0025]).  Itoh teaches the system of claim 10 (see above), but does not teach implementing its system within an aerial refueling aircraft.
However, Thal does teach an aerial refueling aircraft (Figure 1, refueling aircraft 100) that includes a system implementing an image processing pipeline that provides contrast enhancement in digital images (Figure 1, viewing system 120; [0024]-[0026], Figure 2, image processing pipeline performed by viewing system 120 provides contrast enhancement in digital images).  Thal teaches that it is desirable to enhance the contrast in images captured on an aerial refueling aircraft (e.g. [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the system of Itoh in the aerial refueling aircraft of Thal in order to improve the method with the reasonable expectation that this would result in a method that provided enhanced contrast images for use in aerial refueling, thereby advantageously using the techniques of Itoh to provide contrast improvement in an area where it is needed.  This technique for improving the method of Itoh was within the ordinary ability of one of ordinary skill in the art based on the teachings of Thal.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh and Thal to obtain the invention as specified in claim 15.	

Regarding claim 20, Itoh in view of Thal teaches the aerial refueling aircraft of claim 15, and Thal further teaches:
at least one refueling boom (304) ([0021], Figure 1, boom 102); 
at least one camera (110) ([0022], Figure 1, cameras 124); and 
an operator control interface (320) ([0023], Figure 1, operator station 130), wherein the at least one camera (110) is configured to provide the at least one image (116) of the at least one refueling boom (304) and a second aircraft (402) ([0022], cameras view refueling boom and receiving aircraft), wherein the ([0023], operator station 130 allows operator to control refueling system; e.g. [0002]-[0003], operator maneuvers the boom into engagement with fuel-receiving port of receiving aircraft using images on display).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Thal as applied above, and further in view of Maini.
Regarding claim 17, Itoh in view of Thal teaches the aerial refueling aircraft of claim 15.
Itoh teaches a local contrast filter that determines an edge magnitude at each pixel of an image ([0041]).  Itoh does not explicitly teach how this edge magnitude is determined.  In particular, Itoh does not explicitly teach that it comprises initially applying (510) a rectangular convolution kernel (600) along a first axis of the at least one image (116) and subsequently applying (512) the rectangular convolution kernel (610) along a second axis of the at least one image (116), wherein the first axis and the second axis are perpendicular.
However, Maini does teach techniques (Several different techniques using horizontal and vertical rectangular kernels are taught in Section 3, including Sobel at 3.1, Robert’s Cross at 3.2, Prewitt’s at 3.3, and Laplacian of Gaussian at 3.4; All read on the claim, but the mapping below is restricted to the Sobel operator for clarity) for determining an edge magnitude at each pixel of an image (Section 3.1 edge magnitude                         
                            
                                
                                    G
                                
                            
                        
                     is determined for each pixel of an image by applying Gx and Gy convolutions) by initially applying (510) a rectangular convolution kernel (600) along a first axis of the at least one image (116) (Section 3.1 and Figure 1, rectangular convolution kernel Gx is applied horizontally along x axis of image) and subsequently applying (512) the rectangular convolution kernel (610) along a second axis of the at least one image (116) (Section 3.1 and Figure 1, Gx is rotated 90 degrees to form Gy, which is then applied along the y axis of the image), wherein the first axis and the second axis are perpendicular (Section 1 and Figure 1, the two axes are 90 degrees apart, which makes them perpendicular).
Maini teaches that the Sobel operator can be used to find edge magnitude at each pixel in an image (Section 3.1), which is required by Itoh as noted above.  Maini further teaches that the Sobel operator, like other classical edge detection operators, is advantageously simple (Page 10, Table 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Itoh in view of Thal with the Sobel operator edge magnitude determination of Maini in order to improve the system with the reasonable expectation that this would result in a method that obtained its required edge magnitude values in a manner that was advantageously simple.  This technique for improving the method of Itoh in view of Thal was within the ordinary ability of one of ordinary skill in the art based on the teachings of Maini.
.	


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh as applied above, and further in view of Phelippeau.
Regarding claim 22, Itoh teaches the system of claim 10.
Itoh performs some sharpening as part of an edge enhancement that has been mapped to the local contrast filter of claim 10 – see above.  Itoh does not teach further applying a sharpening filter.  Itoh also does not teach applying a shot noise filter.
However, Phelippeau does teach adjusting an image by applying at least one of: a shot noise filter (e.g. Section 4.4; Figure 7); or a sharpening filter.
Phelippeau teaches that shot noise is the most significant source of noise in CCD and CMOS image sensors (Section 3.1).  Itoh uses a CCD or CMOS image sensor ([0028], Figure 1).  Phelippeau teaches that its shot noise filter exhibits best-of-class performance (Section 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Itoh as applied above with the shot noise filter of Phelippeau in order to improve system with the reasonable expectation that this would result in a system that advantageously reduced a significant source of noise in its images.  This technique for improving the system of Itoh was 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh and Phelippeau to obtain the invention as specified in claim 22.


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Thal as applied above, and further in view of Phelippeau.
Regarding claim 23, Itoh in view of Thal teaches the aerial refueling aircraft of claim 15.
Itoh performs some sharpening as part of an edge enhancement that has been mapped to the local contrast filter of claim 15 – see above.  Itoh does not teach further applying a sharpening filter.  Itoh also does not teach applying a shot noise filter.
Thal also does not teach applying a shot noise filter.
However, Phelippeau does teach adjusting an image by applying at least one of: a shot noise filter (e.g. Section 4.4; Figure 7); or a sharpening filter.
Phelippeau teaches that shot noise is the most significant source of noise in CCD and CMOS image sensors (Section 3.1).  Itoh uses a CCD or CMOS image sensor ([0028], Figure 1).  Phelippeau teaches that its shot noise filter exhibits best-of-class performance (Section 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the aircraft of Itoh in view of Thal as 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Itoh, Thal and Phelippeau to obtain the invention as specified in claim 23.

Allowable Subject Matter
Claims 4, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner notes that claims 2, 13, and 18 are not rejected over prior art, but are rejected under 35 U.S.C 112(b), and therefore are not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner notes an additional section of Smith, different from the section cited above 
Pages 402-404 describe an edge enhancement technique that includes multiplying the result of convolution with an edge detection kernel by a factor                     
                        k
                    
                .  Smith teaches that                     
                        k
                    
                 may be set to a range of values, and gives                     
                        k
                        =
                        0
                    
                 and                     
                        k
                        =
                        2
                    
                 as two examples (Page 404, first paragraph).  This range encompasses the 1/18 to 2/18 range recited in the claims.  Furthermore, Examiner notes that the edge detection filter in Smith has already been normalized by 1/8 (Figure 24-4, part c), so the normalization factor of Smith could also be considered                     
                        k
                        /
                        8
                    
                .


‘Raffy’ (US 7,139,022 B1)
 Teaches a rectangular filter kernel that is normalized by 1/16 and is applied for edge enhancement of a luminance channel as part of CFA interpolation – see Figure 9B

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669